1 So. 3d 348 (2009)
Darryl Maurice YOUNG, Petitioner,
v.
FLORIDA DEPARTMENT OF HIGHWAY SAFETY, Respondent.
No. 1D08-992.
District Court of Appeal of Florida, First District.
January 28, 2009.
Darryl Maurice Young, pro se, Petitioner.
Robin F. Lotane, General Counsel, and M. Lilja Dandelake, Assistant General Counsel, Department of Highway Safety and Motor Vehicles, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of certiorari is granted, and the circuit court's denial of the petition for writ of prohibition is quashed. The cause is remanded with directions to permit the petitioner the opportunity to file a reply. See Bard v. Wolson, 687 So. 2d 254 (Fla. 1st DCA 1996).
ALLEN, VAN NORTWICK, and ROBERTS, JJ., concur.